DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 9-11, 13-15, 20, 22-23, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nabesaka (US 7338255) in view of Yang (CN 204961831).
Regarding claim 1, 
Referring to annotated Fig. 5, Nabesaka teaches a compressor (e.g. a turbo-type fluid machine such as a compressor that transfer energy between a rotor and a fluid) comprising: an impeller 3 driven by a motor (e.g. a driving machine, not shown, see col 4, lines 57-58) and configured to increase pressure of a vapor (e.g. capable of increasing a pressure of a vapor); and a labyrinth seal (e.g. the seal comprising at least labyrinth recesses 5b, 5b’ and labyrinth grooves 5d, see col 5, lines 62-63) configured to prevent leakage of the vapor as the vapor passes through the impeller (see col 6, lines 11, 15, 34), wherein: the labyrinth seal is a ring-shaped member (see col 5, lines 64-65) and includes a first stepped 

    PNG
    media_image1.png
    586
    770
    media_image1.png
    Greyscale

Assuming Nabesaka does not teach a plurality of labyrinth seals, it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing a plurality of labyrinth seals within the system does anything more than produce predictable results (i.e. providing for multiple sources of sealing), the mere duplication of a labyrinth system in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the invention, to modify Nabesaka to include a plurality of labyrinth seals, in order to predictably provide multiple sources of sealing in a single system.
Nabesaka does not teach wherein each of the first stepped portion and the second stepped portion including a plurality of canted teeth, wherein each canted tooth of the plurality of canted teeth 
Referring to Fig. 1, Yang, directed to a labyrinth seal for a compressor (see pars. 2, 4) teaches a plurality of canted teeth 3, wherein each canted tooth of the plurality of canted teeth comprises a first face 6 and a second face 8, and wherein the first face and the second face each extend in an upstream direction relative to a flow direction F0 of a vapor across a labyrinth seal 1 (see pars. 15-16).
Yang teaches that the use of a labyrinth seal comprising canted teeth wherein a first face and the second face each extend in an upstream direction relative to a flow direction F0 more effectively reduces fluid energy and effectively improves sealing performance (see pars. 6, 16). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Nabesaka by Yang with the motivation of reducing a fluid energy and effectively improving a sealing performance of the labyrinth seal of Nabesaka. 
Regarding claim 5,
Nabesaka teaches wherein the second stepped portion is elevated from the first stepped portion. 
Regarding claims 6-7, 9-11,
With respect to the recitation wherein the compressor operates as part of a chiller assembly…wherein the low pressure refrigerant is R123zd, 
Regarding claim 13,
Nabesaka teaches wherein a respective flow path through each labyrinth seal of the plurality of labyrinth seals includes a perpendicular change of direction resulting from the first stepped portion and the second stepped portion (e.g. at recess 5b).
Regarding claim 14,
Nabesaka as modified above teaches wherein the plurality of canted teeth increase a level of resistance (e.g. a level of sealing resistance) associated with a respective flow path (see Yang pars. 6, 16). 
Regarding claim 15,
Nabesaka as modified above teaches wherein the plurality of canted teeth include an angular deviation from a vertical plane (see Yang, pars. 15-16). 
Regarding claim 25,
Nabesaka as modified above does not teach wherein the plurality of labyrinth seals comprises a first labyrinth seal located at a non-drive end of the motor, a second labyrinth seal located at a drive end of the motor, a third labyrinth seal located at the impeller, a fourth labyrinth seal located at the drive end of the motor and between the second labyrinth seal and the third labyrinth seal, and a fifth labyrinth seal located at the impeller on a side of the third labyrinth seal opposite the fourth labyrinth seal.
However, it is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing a first, second, third, fourth or fifth labyrinth seal within the system does anything more than produce predictable results (i.e. providing for multiple locations of sealing), the mere duplication of the labyrinth seals in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the 
It is also noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C). Here, the particular placement of multiple labyrinth seals is an obvious matter of design choice and one that would have been obvious to one of ordinary skill in the art in order to provide locations of sealing. 
Regarding claims 20, 22-23, 27,
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Nabesaka as modified above is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   As the prior art device of Nabesaka as modified above, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device.
Claims 16-19, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 2008/0166246) in view of Nabesaka (US 7338255) and Yang (CN 204961831).
Regarding claims 16,
Referring to annotated Fig. 1, Swanson teaches 
A chiller assembly 10 comprising: an evaporator 16 configured to convert a liquid refrigerant into a refrigerant vapor; 
a condenser 12 configured to convert the refrigerant vapor into the liquid refrigerant; 
a compressor 36 including an impeller 20 driven by a motor 24 and a plurality of labyrinth seals (e.g. seals 108, 110 and the first labyrinth seal) configured to prevent leakage of the refrigerant vapor as the vapor passes through the impeller;
a suction line 44 configured to transfer the refrigerant vapor from the evaporator to the compressor; and 
a discharge line 42 configured to transfer the refrigerant vapor from the compressor to the condenser.

    PNG
    media_image2.png
    803
    639
    media_image2.png
    Greyscale

Swanson does not teach 
wherein each labyrinth seal of the plurality of labyrinth seals 110 includes a first stepped portion and a second stepped portion, each of the first stepped portion and the second stepped portion including a plurality of teeth.
Referring to annotated Fig. 5, Nabesaka, directed to turbo-type fluid machines (e.g. machines such as compressors that transfer energy between a rotor and a fluid), teaches a labyrinth seal including a first stepped portion and a second stepped portion, each of the first stepped portion and the second stepped portion including a plurality of teeth.  

    PNG
    media_image1.png
    586
    770
    media_image1.png
    Greyscale

Nabesaka teaches that the use of a stepped (labyrinth) seal system reduces leakage of a fluid (see col 1, lines 50-54; col 2, lines 25-50; col 3, lines 52-56; col 6, lines 10-15). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Swanson by Nabesaka with the motivation of reducing leakage through the use of a stepped seal system (see Nabesaka col 1, lines 50-54; col 2, lines 25-50; col 3, lines 52-56; col 6, lines 10-15). 
Swanson as modified above does not teach each of the first stepped portion and the second stepped portion including a plurality of canted teeth, wherein each canted tooth of the plurality of 
Referring to Fig. 1, Yang, directed to a labyrinth seal for a compressor (see pars. 2, 4) teaches a plurality of canted teeth 3, wherein each canted tooth of the plurality of canted teeth comprises a first face 6 and a second face 8, and wherein the first face and the second face each extend in an upstream direction relative to a flow direction F0 of a vapor across a labyrinth seal 1 (see pars. 15-16).
Yang teaches that the use of a labyrinth seal comprising canted teeth wherein a first face and the second face each extend in an upstream direction relative to a flow direction F0 more effectively reduces fluid energy and effectively improves sealing performance (see pars. 6, 16). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Swanson as modified above by Yang with the motivation of reducing a fluid energy and effectively improving a sealing performance of the labyrinth seal of Swanson as modified above. 
Regarding claims 17-19,
Swanson teaches 
wherein the motor (e.g. the motor 24 comprising shaft 28) is supported by one or more bearings 54 that are lubricated with a lubricant 58 (see par. 40), 
wherein the plurality of labyrinth seals comprise compressor labyrinth seals (e.g. the first seal and seal 110), and wherein the one or more bearings include bearing labyrinth seals 108 configured to prevent leakage of the lubricant. 
The remaining subject matter of claims 17-19 is directed towards essentially the same subject matter as claim 16 and has been addressed in the rejection of claim 16.
Regarding claim 26, 
Swanson teaches wherein the plurality of labyrinth seals comprises a first labyrinth seal located at a non-drive end of the motor, a second labyrinth seal 108 located at a drive end of the motor, and a third labyrinth seal 110 located at the impeller. 
The subject matter of claim 26 is directed towards essentially the same subject matter as claim 25 and has been addressed in the rejection of claim 25.
Response to Arguments
Applicant’s arguments with respect to at least claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Wang does not teach wherein each canted tooth comprises a first and a second face wherein the first and second face each extend in an upstream direct, etc… The examiner takes no position as to whether Wang teaches wherein each canted tooth comprises a first and a second face wherein the first and second face each extend in an upstream direct, etc… Wang notwithstanding, Yang teaches wherein each canted tooth comprises a first and a second face wherein the first and second face each extend in an upstream direct, etc. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763